AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)(2)     Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of North Carolina

                    United States of America
                                  v.                                        )
                          Jermaine Farmer                                   )
                                                                            )   Case No:        _5_:9_6-_C_R_-9_-_6H_ _ _ _ _ _ _ _ _ __
                                                                            )   USM No: 16276-056
Date of Original Judgment:         September 11, 1996
                                                                            )                   ---------------
Date of Previous Amended Judgment: February 5, 2014   )                         Laura Wasco
(Use Date ofLast Amended Judgment ifAny)                                        Defendant 's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of 0 the defendant 0 the Director of the Bureau of Prisons 0 the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered andmade retroactive by the United States Sentencfog Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B 1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
          0 DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the /astjudgment issued) of 210              months is reduced tO 168 months
                                                                                                         ------------
                                              (Complete Parts I and II of Page 2 when motion is granted)




If the amount of time the defendant has already served exceeds this sentenced, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated September 11, 1996, and February 5, 2014,
shall remain in effect. IT IS SO ORDERED.
